Audiovox Reaches Settlement with INViSiON Industries on Patent Infringement Lawsuit Audiovox to receive past damages and royalties for future sales HAUPPAUGE, N.Y., Nov. 3 /PRNewswire-FirstCall/ Audiovox Corporation (Nasdaq: VOXX) today announced that it reached a settlement agreement with INViSiON Industries, Inc., a Florida based corporation, regarding the patent infringement suit filed earlier this year in the United States District Court for the Eastern District of New York. In June 2008, Audiovox announced the suit, alleging that INViSiON infringed on three of the Company's U.S. Patents Nos. 6,899,365, 7,245,274 and D448,009 all of which apply to headrest-mounted, rear-seat entertainment systems for automobiles. These patents protect Audiovox's commercially successful line of headrest-mounted, rear-seat automobile entertainment systems. Audiovox will receive payment for past damages and an ongoing royalty fee for future business. Additionally, Audiovox has received an exclusive license on related patents from Christopher Vitito, the principal of INViSiON and owner of mobile video patents for additional mobile video technology. Patrick Lavelle, President and CEO of Audiovox stated, "We are pleased to have reached this settlement with INViSiON. Our intellectual properties are one of our greatest assets and it is our intention to vigorously protect them at all costs." About Audiovox Audiovox (Nasdaq:VOXX) is a recognized leader in the marketing of automotive entertainment, vehicle security and remote start systems, consumer electronics products and consumer electronics accessories. The company is number one in mobile video and places in the top ten of almost every category that it sells.
